Citation Nr: 0935469	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma involving teeth numbers seven, eight, nine, and ten.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to 
December 1959, with prior service totaling four years, seven 
months, and twenty-seven days, of which there were 
approximately five months and sixteen days of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, denying the 
veteran's claim for service connection for residuals of 
dental trauma involving teeth numbers seven, eight, nine, and 
ten.  

Pursuant to the veteran's request, he was afforded a hearing 
before the Board, sitting at the RO, in May 2009.  A 
transcript of that proceeding is of record.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008), 
based on the Board's own motion.  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  Expedited consideration has followed.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

At his May 2009 hearing, the Veteran offered testimony that 
it was his recollection that he had sustained facial trauma 
aboard the USS Boston during his period of active service 
from 1957 to 1959.  He recalled that, during a call for 
general quarters when each sailor was attempting to reach his 
battle station, he collided with someone turning a corner 
carrying supplies and sustained dental trauma.  He 
nevertheless conceded that 50 or more years had elapsed since 
the incident in question and he was unable to pinpoint the 
date of the facial trauma, his location at that time, or 
details regarding medical care received immediately following 
the injury or thereafter.  

Review of service dental and other treatment records 
indicates that the Veteran was medically examined for entry 
into the Naval Reserve in July 1952, when no abnormality of 
teeth #7, 8, 9, or 10 was in evidence.  On an examination 
performed by the service department in July 1956 in 
connection with the veteran's application for Officer 
Candidate School, a fixed bridge covering the space from 
tooth #7 to tooth #10 was noted to be present.  Subsequent 
examinations confirm the presence of a fixed bridge in that 
location and there is also an indication that an additional 
fixed bridge for the exact same area was fabricated in 
February 1957 and that repairs or modifications thereto were 
later required.  

On the basis of the foregoing, there is noted to be a 
conflict between the veteran's testimony as to the facial 
trauma he suffered aboard ship in or after February 1957 and 
contemporaneously recorded medical records indicating the 
existence of a fixed bridge over teeth numbers seven through 
ten as early as July 1956.  The Veteran argues that his 
service records are incomplete and because of this, VA should 
accept his account of the in-service dental trauma.  While 
the Veteran is certainly competent to describe the occurrence 
of such an injury, medical data in this instance point to the 
occurrence of the injury in July 1956 or prior thereto.  

It is pertinent to note that the record indicates the Veteran 
had service prior to February 1957. He was medically examined 
for entry into the Naval Reserve as early as July 1952.  The 
Veteran's testimony regarding the dental injury at issue was 
credible-he was quite specific in describing the incident 
that resulted in the loss of the teeth in question-and his 
statements regarding the in-service dental trauma have 
remained consistent since filing his claim.  In view of the 
foregoing, it is certainly conceivable that the claimed 
injury occurred earlier than alleged but during a period of 
active duty.  

Where service records are unavailable, there is a heightened 
duty of the Board to, among other things, assist the claimant 
in developing the claim.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 
51 (1996).  On this basis, the Veteran should be afforded an 
opportunity to provide more input as to the date of his 
dental trauma, including any statement from a current or 
former spouse, fellow service person, or other lay affiant.  

Available service treatment records, including those 
involving dental treatment, are not revealing as to the date 
on which the Veteran sustained dental trauma, and a further 
search for available service department records compiled 
throughout the veteran's period of service in the Naval 
Reserve (Service Number 4342748) and then as a commissioned 
Ensign (Service Number 615740/1105) is deemed to be in order.  
As well, further efforts are needed to delineate the exact 
dates of active duty, active duty for training, and inactive 
duty training served by the Veteran prior to February 28, 
1957.  Only service department records can establish if and 
when a person was serving on active duty, active duty for 
training, or inactive duty training.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  Service department records are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203 (2008) (limiting the type of evidence 
accepted to verify service dates.)

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159 (2008), the Veteran should be 
provided written notice of what additional 
information and evidence are needed to 
substantiate his claim for service connection for 
residuals of dental trauma involving teeth 
numbers seven, eight, nine, and ten.  He should 
also be reminded that, if requested, VA will 
assist him in obtaining Federal and non- Federal 
records relating to the treatment of his claimed 
disorder provided that he furnishes sufficient, 
identifying information and written 
authorization.

The Veteran should be specifically asked to 
provide any procurable information or evidence as 
to the circumstances regarding the date of his 
dental trauma leading to the fabrication of a 
fixed bridge for missing teeth numbers seven, 
eight, nine, and ten.  Such information and 
evidence might include written statements from a 
fellow service person, family member, or current 
or former spouse attesting to the date of the 
dental trauma and furnishing any details as to 
the veteran's dental trauma in question and the 
medical or dental treatment received therefor.  

Depending upon the response of the Veteran, all 
assistance due him should then be provided.  

2.  Request written verification from the service 
department or National Personnel Records Center 
as to all of the applicable dates of military 
service of the Veteran, including the specific 
dates of any and all periods of active duty, 
active duty for training, or inactive duty 
training prior to February 28, 1957.  Note that 
the veteran's service separation document for the 
period of active duty from February 28, 1957, to 
December 18, 1959, indicates prior active service 
approximating five months and sixteen days.  

3.  Attempt to obtain a complete set of all 
service treatment and personnel records, 
inclusive of all records of dental care, compiled 
during the veteran's military service, from his 
initial entry into the Naval Reserve in or about 
July 1952 until his discharge from active duty in 
December 1959, for association with the claims 
folder.

Efforts to obtain these Federal records must 
continue until all records are located and 
associated with the claims folder or until VA 
determines in a written document that all or some 
of the pertinent records do not exist or further 
attempts to locate same would be futile.

4.  Lastly, readjudicate the veteran's claim for 
service connection for residuals of dental trauma 
involving teeth numbers seven, eight, nine, and 
ten, based on all the evidence on file and all 
governing legal authority.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which should 
contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue on appeal.  An 
appropriate period of time should then be allowed 
for a response, before the record is returned to 
the Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
development.  No inference should be drawn as to the outcome 
of the matter on appeal by the actions herein requested.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



